DETAILED ACTION
The instant application having Application No. 16/778,249 has a total of 21 claims pending in the application; there are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 10, and 14 are provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-3, 6-7, and 15 of copending Application No. 17/470,424. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to device under test (DUT) in assessing electrical margins. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Instant Application 16/778,249
Copending Application 17/470,424
Claim 1
a test device, comprising: one or more printed circuit boards (PCBs); 
at least one interface coupled to the one or more PCBs; 

and a controller coupled to the at least one interface, the controller configured to establish a single-lane or multi-lane high speed input/output (I/O) link of a device under test (DUT) and to cause the test device to assess an electrical margin of the single-lane or multi-lane high speed I/O link in either or both transmit (Tx) and receive (Rx) directions.  
Claim 1
A test device, comprising: at least one interface structured to connect to a device under test (DUT); 
one or more lanes connected to the interface; 

and a controller coupled to the at least one interface through the one or more lanes, the controller configured to establish a single-lane or multi-lane high speed input/output (I/O) link with the DUT and to cause the test device to assess an electrical margin of the single-lane or multi-lane high speed I/O link in either or both transmit (Tx) and receive (Rx) directions.
Claim 2
wherein the at least one interface comprises at least one lane configured to be connected to at least one test fixture to assess the electrical margin of the single-lane or multi-lane high speed I/O link of the DUT in either or both Tx and Rx directions.  
Claim 2
wherein the at least one interface comprises at least one lane configured to be connected to the DUT to assess the electrical margin of the single-lane or multi-lane high speed I/O link with the DUT in either or both Tx and Rx directions.
Claim 3
wherein the at least one lane comprises a plurality of lanes, and wherein the controller is configured to support multiple different protocols for the test device to test multiple different devices that each operate according to a different protocol, and to provide options to configure the plurality of lanes for different device roles and the multiple different protocols.  
Claim 3
herein the at least one lane comprises a plurality of lanes, and wherein the controller is configured to support multiple different protocols for the test device to test multiple different devices that each operate according to a different protocol, and to provide options to configure the plurality of lanes for different device roles and the multiple different protocols.
Claim 8
wherein the one or more PCBs includes a PCB of an add-in card and the DUT is a motherboard, the add-in card configured to be plugged into a connector on the motherboard to implement physical and link logical layers for each lane of the single-lane or multi-lane high speed I/O link.  
Claim 6
further including a printed circuit board (PCB) of an add-in card and the DUT is a motherboard, the add-in card configured to be plugged into a connector on the motherboard to implement physical and link logical layers for each lane of the single-lane or multi-lane high speed I/O link.
Claim 10
wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject adjustable stress on margin test transmitters, the adjustable stress including one or more of: reduction of eye width opening and reduction of eye height opening.  
Claim 7
wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject adjustable stress on margin test transmitters.

Claim 14
A method for electrical margin testing a device under test (DUT), the method comprising: establishing, by a test device, a multi-lane high speed I/O link of the DUT, 



and assessing, by the test device, an electrical margin, in either or both transmit (Tx) and receive (Rx) directions, for each high-speed input/output (I/O) lane of the multi-lane high speed I/O link.  
Claim 15
 A method for electrical margin testing a device under test (DUT), the method comprising: coupling the DUT to a plurality of lanes of a margin tester; establishing a multi-lane high speed I/O link with the DUT through the plurality of lanes; 

and assessing, by the margin tester, an electrical margin, in either or both transmit (Tx) and receive (Rx) directions, for each high-speed input/output (I/O) lane of the multi-lane high speed I/O link.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hafed et al. (Publication Number US 2008/0192814 A1).
As per claim 1, Hafed et al. discloses “a test device (physical-layer tester 116 (FIG. 1) and 1704 (FIG. 17), also seen as modules labeled as 400 (FIG. 4), 500 (FIG. 5), 600 (FIG. 6), 1004 (FIG. 10), 1100 (FIG. 11), 1300 (FIG. 13), and 1500 (FIG. 15)), comprising: one or more printed circuit boards (PCBs) (an example include circuit board 1628 on motherboard 1608; FIG. 16).”
Hafed et al. discloses “at least one interface coupled to the one or more PCBs (as an example, see interfaces 120 and 124 (FIG. 1) and 1616A-1616B (FIG. 16), though interfaces are also present in embodiments disclosed in [FIG. 4-6 and 10-11, 13, and 15]).”
Hafed et al. discloses “and a controller coupled to the at least one interface (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1), the controller configured to establish a single-lane or multi-lane high speed input/output (I/O) link of a device under test (DUT) and to cause the test device to assess an electrical margin of the single-lane or multi-lane high speed I/O link in either or both transmit (Tx) and receive (Rx) directions (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”
As per claim 2, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above) wherein the at least one interface comprises at least one lane configured to be connected to at least one test fixture to assess the electrical margin of the single-lane or multi-lane high speed I/O link of the DUT in either or both Tx and Rx directions (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1).”
As per claim 3, Hafed et al. discloses “the test device of claim 2 (as disclosed by Hafed et al. above) wherein the at least one lane comprises a plurality of lanes, and wherein the controller is configured to support multiple different protocols for the test device to test multiple different devices that each operate according to a different protocol, and to provide options to configure the plurality of lanes for different device roles and the multiple different protocols (there exists other standards including HDMI, Ethernet, and USB (Paragraph 0029). In one embodiment, the physical-layer tester can be connected through not only PCI Express but also USB; Paragraph 0058).”  
As per claim 4, Hafed et al. discloses “the test device of claim 3 (as disclosed by Hafed et al. above) wherein the plurality of lanes is configured to be connected to at least one test fixture to assess an electrical margin of a multi-lane high speed I/O link of one or more of: a motherboard and an add-in card (an example include circuit board 1628 on motherboard 1608; FIG. 16).”
As per claim 5, Hafed et al.discloses “the test device of claim 3 (as disclosed by Hafed et al. above) wherein the plurality of lanes is configured to be connected to test fixtures to assess electrical margins of multi-lane high speed I/O links of at least one motherboard and of at least one add-in card (physical-layer tester 1604 on board 1628 that is connected to a board under test 1612 and motherboard 1608; FIG. 16).”  
As per claim 6, Hafed et al. discloses “the test device of claim 4 (as disclosed by Hafed et al. above) wherein the at least one test fixture includes one or more of: a Peripheral Component Interconnect Express (PCI Express) Compliance Load Board (CLB) and a PCI Express Compliance Base Board (CBB) (for PCI Express see [Paragraphs 0033, 0036, and 0049]. For circuit boards, see [FIG. 16; Paragraphs 0052, 0057-0058]).”  
As per claim 7, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above) wherein the single-lane or multi-lane high speed I/O link of the DUT is a fully running operational link without a special test mode (note that the physical-layer tester is placed between a mission-environment transmitter and a mission-environment receiver and that the physical-layer tester is dedicated to testing a signal as opposed to going into a ‘special’ mode for testing; Paragraph 0008).”  
As per claim 8, Hafed et al. discloses “discloses “the test device of claim 1 (as disclosed by Hafed et al. above) wherein the one or more PCBs includes a PCB of an add-in card and the DUT is a motherboard (physical-layer tester 1604 on board 1628 that is connected to a board under test 1612 and motherboard 1608 (FIG. 16), and another embodiment where a physical-layer tester is connected to different devices; FIG. 17), the add-in card configured to be plugged into a connector on the motherboard to implement physical and link logical layers for each lane of the single-lane or multi-lane high speed I/O link (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1).”  
As per claim 9, Hafed et al. discloses “the test device of claim 8 (as disclosed by Hafed et al. above) wherein the add-in card is a PCI Express add-in card (for PCI Express see [Paragraphs 0033, 0036, and 0049]. For circuit boards, see [FIG. 16; Paragraphs 0052, 0057-0058]).”
As per claim 14, Hafed et al. discloses “a method for electrical margin testing (using a physical-layer tester 116 (FIG. 1) and 1704 (FIG. 17), also seen as modules labeled as 400 (FIG. 4), 500 (FIG. 5), 600 (FIG. 6), 1004 (FIG. 10), 1100 (FIG. 11), 1300 (FIG. 13), and 1500 (FIG. 15)) a device under test (DUT) (physical-layer tester 1604 on board 1628 that is connected to a board under test 1612 and motherboard 1608; FIG. 16), the method comprising: establishing, by a test device (physical-layer tester 116 (FIG. 1) and 1704 (FIG. 17), also seen as modules labeled as 400 (FIG. 4), 500 (FIG. 5), 600 (FIG. 6), 1004 (FIG. 10), 1100 (FIG. 11), 1300 (FIG. 13), and 1500 (FIG. 15)), a multi-lane high speed I/O link of the DUT (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1), and assessing, by the test device, an electrical margin, in either or both transmit (Tx) and receive (Rx) directions, for each high-speed input/output (I/O) lane of the multi-lane high speed I/O link (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”  
As per claim 19, Hafed et al. discloses “a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed, cause at least one processor to: provide user-selectable options (where the user can interface with the physical-layer tester and run an associated software graphic user interface (Paragraph 0035). Time-base generator 608 is programmed to place sampling instant 708 at a much earlier time than optimal sampling instant 704 (Paragraphs 0046-0047), indicating that test settings are not fixed) for a test device that is configured to establish a multi-lane high speed input/output (I/O) link of a device under test (DUT) and to assess an electrical margin of the multi-lane high speed I/O link in either or both transmit (Tx) and receive (Rx) directions (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1), the user-selectable options including customizations for assessment of the electrical margin of the multi-lane high speed I/O link (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1).”
Hafed et al. discloses “receive an indication of selection of one or more of the user-selectable options for the test device (where the user can interface with the physical-layer tester and run an associated software graphic user interface (Paragraph 0035). Time-base generator 608 is programmed to place sampling instant 708 at a much earlier time than optimal sampling instant 704 (Paragraphs 0046-0047), indicating that test settings are not fixed).”
Hafed et al. discloses “and initiate performance by the test device of the assessment of the electrical margin of the multi-lane high speed I/O link based on the indication of the selection of the one or more of the user-selectable options for the test device (Paragraphs 0046-0047).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-13, 15-18, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafed et al. (Publication Number US 2008/0192814 A1) in view of Iyer et al. (Publication Number US 2017/0019247 A1).
As per claim 10, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above) wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject adjustable stress on margin test transmitters (jitter injection for stress-testing a mission environment receiver; Paragraph 0053), the adjustable stress (see jitter injection; Paragraphs 0052-0056).”
Though Hafed et al. discloses eye diagrams and adjustments [FIG. 7-9 and 12], Hafed et al. does not disclose “including one or more of: reduction of eye width opening and reduction of eye height opening.”  
Iyer et al. discloses “including one or more of: reduction of eye width opening and reduction of eye height opening (adjusting the height of the eye and the width of the eye to optimize signaling on the link; Paragraph 0151).”  
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151]. 
As per claim 11, Iyer et al. discloses “the test device of claim 10 (as disclosed by Hafed et al. and Iyer et al. above) wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject reduction of eye width opening (adjusting the height of the eye and the width of the eye to optimize signaling on the link; Paragraph 0151) by injecting jitter on margin test transmitters (jitter injection; Paragraph 0080).”
Hafed et al. discloses “the injection of jitter being selectable to be applied on all lanes of the single-lane or multi-lane high speed I/O link simultaneously or applied independently per lane of the of the single-lane or multi-lane high speed I/O link (Paragraphs 0052-0056).”  
As per claim 12, Iyer et al. discloses “the test device of claim 10 (as disclosed by Hafed et al. and Iyer et al. above) wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject reduction of eye height opening (adjusting the height of the eye and the width of the eye to optimize signaling on the link; Paragraph 0151) by injecting noise on margin test transmitters (jitter injection; Paragraph 0080).”
Hafed et al. discloses “the injection of noise being selectable to be applied on all lanes of the single-lane or multi-lane high speed I/O link simultaneously or applied independently per lane of the of the single-lane or multi-lane high speed I/O link (Paragraphs 0052-0056).”  
As per claim 13, Iyer et al. discloses “the test device of claim 10 (as disclosed by Hafed et al. and Iyer et al. above) wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject reduction of eye width and eye height opening (adjusting the height of the eye and the width of the eye to optimize signaling on the link; Paragraph 0151) by injecting differential noise on margin test transmitters (jitter injection; Paragraph 0080).”
Hafed et al. discloses “the injection of differential noise being selectable to be applied on all lanes of the single-lane or multi-lane high speed I/O link simultaneously or applied independently per lane of the of the single-lane or multi-lane high speed I/O link (Paragraphs 0052-0056).”
As per claim 15, Hafed et al. discloses “the method of claim 14 (as disclosed by Hafed et al. above) wherein the assessing the electrical margin includes injecting adjustable stress on margin test transmitters of the multi-lane high speed I/O link (jitter injection for stress-testing a mission environment receiver; Paragraph 0053).”
Hafed et al. discloses “the adjustable stress including injection of jitter or other method of eye width closing applied on all lanes of the multi-lane high speed I/O link simultaneously or applied independently per lane (Paragraphs 0052-0056).”  
Though Hafed et al. discloses eye diagrams and adjustments [FIG. 7-9 and 12], Hafed et al. does not disclose “and applying noise or other method of eye height reduction.”
Iyer et al. discloses “and applying noise or other method of eye height reduction (adjusting the height of the eye and the width of the eye to optimize signaling on the link; Paragraph 0151).”  
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151]. 
As per claim 16, Hafed et al. discloses “the method of claim 15 (as disclosed by Hafed et al. and Iyer et al. above) wherein the assessing the electrical margin includes assessing the electrical margin, in either or both Tx and Rx directions, simultaneously for each high-speed I/O lane of the multi-lane high speed I/O link (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”  
As per claim 17, Hafed et al. discloses “the method of claim 14 (as disclosed by Hafed et al. above) wherein the assessing the electrical margin includes: assessing, by the test device, for each DUT of a plurality of devices under test (DUTs), timing [eye width margin], in either or both Tx and receive Rx directions, for each high-speed I/O lane of a multi-lane high speed I/O link of the DUT (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”
Though Hafed et al. discloses eye diagrams and adjustments [FIG. 7-9 and 12], Hafed et al. does not disclose “detecting, based on the assessing, timing eye width margin measurements for each DUT of the plurality of DUTs that are consistently below a predetermined threshold for a same lane across the plurality of DUTs” or “and identifying a potential DUT design issue based on the detection of the eye width and/or eye height margin measurements for each DUT of the plurality of DUTs that are consistently below the predetermined threshold for the same lane across the plurality of DUTs.” 
Iyer et al. disclose “detecting, based on the assessing, timing eye width margin measurements for each DUT of the plurality of DUTs that are consistently below a predetermined threshold for a same lane across the plurality of DUTs (the presence of iterative application of varying combinations of values of reference voltage and phase offset to settle on those values that result in the best signal eye characteristics [Paragraph 0151] indicates the presence of a threshold that must be met for optimal eye patterns).”
Iyer et al. discloses “and identifying a potential DUT design issue based on the detection of the eye width and/or eye height margin measurements for each DUT of the plurality of DUTs that are consistently below the predetermined threshold for the same lane across the plurality of DUTs (Paragraphs 0151-0153).” 
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151]. 
As per claim 18, Hafed et al. discloses “the method of claim 14 (as disclosed by Hafed et al. above) wherein the assessing the electrical margin includes: assessing, by the test device, for each DUT of a plurality of DUTs, [eye width] and/or [eye height] margin, in either or both Tx and Rx directions, for each high- speed I/O lane of a multi-lane high speed I/O link of the DUT (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”
Though Hafed et al. discloses eye diagrams and adjustments [FIG. 7-9 and 12], Hafed et al. does not disclose “detecting, based on the assessing, timing eye width margin measurements for multiple DUTs of the plurality of DUTs that are each below a predetermined threshold for different lanes across the multiple DUTs” or “and identifying a potential DUT assembly or production issue based on the detection of the timing eye width margin measurements for the multiple DUTs that are each below the predetermined threshold for different lanes across the multiple DUTs.”
Iyer et al. disclose “detecting, based on the assessing, timing eye width margin measurements for multiple DUTs of the plurality of DUTs that are each below a predetermined threshold for different lanes across the multiple DUTs (the presence of iterative application of varying combinations of values of reference voltage and phase offset to settle on those values that result in the best signal eye characteristics [Paragraph 0151] indicates the presence of a threshold that must be met for optimal eye patterns).”
Iyer et al. discloses “and identifying a potential DUT assembly or production issue based on the detection of the timing eye width margin measurements for the multiple DUTs that are each below the predetermined threshold for different lanes across the multiple DUTs (Paragraphs 0151-0153).” 
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151]. 
As per claim 20, Hafed et al. discloses “the non-transitory computer-readable storage medium of claim 19 (as disclosed by Hafed et al. above) wherein the user-selectable options include one or more of: a selectable option to choose one or more different high-speed I/O protocols with which to perform margin testing test based on the multi-lane high speed I/O link of the DUT (there exists other standards including HDMI, Ethernet, and USB (Paragraph 0029). In one embodiment, the physical-layer tester can be connected through not only PCI Express but also USB (Paragraph 0058). Note that the options as disclosed in this claim are seen as variations of signal testing as it relates to eye-margin testing, of which Hafed et al. discloses variable configurations in the form of protocol [Paragraph 0058] and clock timing [Paragraph 0048]).”  
Hafed et al. discloses “a selectable option to test multiple ports of the DUT with mixed protocols simultaneously (there exists other standards including HDMI, Ethernet, and USB (Paragraph 0029). In one embodiment, the physical-layer tester can be connected through not only PCI Express but also USB; Paragraph 0058).”  
Hafed et al. discloses “a selectable option to output run-to-run variation in margin over any number of margin test runs of the test device on the multi-lane high speed I/O link (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”     
Hafed et al. discloses “a selectable option to use Fixed Continuous Time Linear Equalization (CTLE) in receivers of the test device to test impact of receiver equalization on margin of the multi-lane high speed I/O link of the DUT (through linear equalizers 504 (as seen in FIG. 5) as compared to tests without said equalizers (as seen in FIG. 4); Paragraph 0041).”
Hafed et al. discloses “a selectable option to calculate expected margins for the test device based on target channels (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”     
Hafed et al. discloses “a selectable option for the test device to switch to using variable Inter Symbol Interference (ISI) source to find how much ISI causes lanes of the multi-lane high speed I/O link to fail (see jitter, noise, and bit error rate (BER) testing; Paragraph 0031).”
Hafed et al. discloses “a selectable option for the test device to test each lane individually to identify an amount of margin loss to due to cross-talk of the multi-lane high speed I/O link of the DUT (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”
Hafed et al. discloses “a selectable option for characterization data for the test device that shows expected margins with reference receivers and typical channels and allows lower than expected margin to be flagged even when the lower than expected margin is consistent across all lanes of the multi-lane high speed I/O link of the DUT and of multiple DUTs (whether there is enough margin in a sampling window (Paragraph 0041). See also time-base generator 608 margins as it relates to discrepancies between data path packets; Paragraph 0044).”
Hafed et al. discloses “a selectable option to select from multiple speeds of the multi-lane high speed I/O link on which the assessment of the electrical margin is performed (manipulations of a reference clock signal Ref in the corresponding measurement path; Paragraph 0048).” 
Hafed et al. discloses “a selectable option for the test device to infer when errors have happened at the receivers of the DUT based on traffic traveling in an opposite direction on the multi-lane high speed I/O link by the test device using protocol specific knowledge to enable the test device to perform margin tests on production lines without software on the DUT (there exists other standards including HDMI, Ethernet, and USB (Paragraph 0029). In one embodiment, the physical-layer tester can be connected through not only PCI Express but also USB; Paragraph 0058).”
Hafed et al. discloses “and a selectable option to configure the one or more of the user-selectable options for the DUT by configuring DUT silicon to implement the one or more of the user-selectable options (where the user can interface with the physical-layer tester and run an associated software graphic user interface (Paragraph 0035). Time-base generator 608 is programmed to place sampling instant 708 at a much earlier time than optimal sampling instant 704 (Paragraphs 0046-0047), indicating that test settings are not fixed).” 
Hafed et al. discloses “a selectable option to perform an automated connection to an oscilloscope to automatically capture digitized waveforms when low margins are detected as a result of the assessment of the electrical margin of the multi-lane high speed I/O link (Paragraph 0033).”
However, Hafed et al. does not disclose “a selectable option to implement fixed Tx Equalization (EQ) on the DUT to test how much of margin variation is due to Tx EQ training variation,” “a selectable option to use Decision Feedback Equalization (DFE) in the receivers of the test device to test impact of receiver equalization on margin of the multi- lane high speed I/O link of the DUT,” “a selectable option to automatically produce debug information when low margins are detected as a result of the assessment of the electrical margin of the multi- lane high speed I/O link,” “a selectable option to turn off DFE in the receivers of the test device to assess margin with and without DFE and an amount of non-linear discontinuities in each channel associated with the multi-lane high speed I/O link,” or “a selectable option to automatically capture Time-Domain Reflectometry readings (TDRs) of low margin channels detected as a result of the assessment of the electrical margin of the multi-lane high speed I/O link.”
Iyer et al. discloses “a selectable option to implement fixed Tx Equalization (EQ) on the DUT to test how much of margin variation is due to Tx EQ training variation (Paragraph 0150).”
Iyer et al. discloses “a selectable option to use Decision Feedback Equalization (DFE) in the receivers of the test device to test impact of receiver equalization on margin of the multi- lane high speed I/O link of the DUT (sending feedback to the transmitter so that the transmitter can make adjustments; Paragraph 0110).”
Iyer et al. discloses “a selectable option to automatically produce debug information when low margins are detected as a result of the assessment of the electrical margin of the multi- lane high speed I/O link (debug step; Paragraph 0067).”
Iyer et al. discloses “a selectable option to turn off DFE in the receivers of the test device to assess margin with and without DFE and an amount of non-linear discontinuities in each channel associated with the multi-lane high speed I/O link (providing feedback regarding any errors or pattern irregularities (Paragraph 0141), which can be interpreted as feedback not being provided when said errors/irregularities are not present).”
Iyer et al. discloses “a selectable option to automatically capture Time-Domain Reflectometry readings (TDRs) of low margin channels detected as a result of the assessment of the electrical margin of the multi-lane high speed I/O link (timed reset state (Paragraph 0070), timeout (Paragraphs 0071 and 0074), and timed periods such as the BLS interval (Paragraph 0082) are examples of time-domain configurations).”
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151]. 
As per claim 21, Hafed et al. discloses “the non-transitory computer-readable storage medium of claim 19 (as disclosed by Hafed et al. above) wherein the computer-executable instructions, when executed, cause the at least one processor to cause the test device to do one or more of: choose one or more different high-speed I/O protocols with which to perform margin testing test based on the multi-lane high speed I/O link of the DUT (there exists other standards including HDMI, Ethernet, and USB (Paragraph 0029). In one embodiment, the physical-layer tester can be connected through not only PCI Express but also USB (Paragraph 0058). Note that the options as disclosed in this claim are seen as variations of signal testing as it relates to eye-margin testing, of which Hafed et al. discloses variable configurations in the form of protocol [Paragraph 0058] and clock timing [Paragraph 0048]).”  
Hafed et al. discloses “test multiple ports of the DUT with mixed protocols simultaneously (there exists other standards including HDMI, Ethernet, and USB (Paragraph 0029). In one embodiment, the physical-layer tester can be connected through not only PCI Express but also USB; Paragraph 0058).”  
Hafed et al. discloses “output run-to-run variation in margin over any number of margin test runs of the test device on the multi-lane high speed I/O link (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”
Hafed et al. discloses “use fixed continuous time linear equalization (CTLE) in receivers of the test device to test impact of receiver equalization on margin of the multi-lane high speed I/O link of the DUT (through linear equalizers 504 (as seen in FIG. 5) as compared to tests without said equalizers (as seen in FIG. 4); Paragraph 0041).”
Hafed et al. discloses “calculate expected margins for the test device based on target channels (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”
Hafed et al. discloses “switch to using variable Inter Symbol Interference (ISI) source to find how much ISI causes lanes of the multi-lane high speed I/O link to fail (see jitter, noise, and bit error rate (BER) testing; Paragraph 0031).”
Hafed et al. discloses “test each lane individually to identify an amount of margin loss to due to cross-talk of the multi-lane high speed I/O link of the DUT (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”
Hafed et al. discloses “show expected margins with reference receivers and typical channels and allows lower than expected margin to be flagged even when the lower than expected margin is consistent across all lanes of the multi-lane high speed I/O link of the DUT and of multiple DUTs (whether there is enough margin in a sampling window (Paragraph 0041). See also time-base generator 608 margins as it relates to discrepancies between data path packets; Paragraph 0044).”
Hafed et al. discloses “select from multiple speeds of the multi-lane high speed I/O link on which the assessment of the electrical margin is performed (manipulations of a reference clock signal Ref in the corresponding measurement path; Paragraph 0048).” 
Hafed et al. discloses “infer when errors have happened at the receivers of the DUT based on traffic traveling in an opposite direction on the multi-lane high speed I/O link by the test device using protocol specific knowledge to enable the test device to perform margin tests on production lines without software on the DUT (there exists other standards including HDMI, Ethernet, and USB (Paragraph 0029). In one embodiment, the physical-layer tester can be connected through not only PCI Express but also USB; Paragraph 0058).”
Hafed et al. discloses “and provide a software plug in to configure the one or more of the user- selectable options for the DUT by configuring DUT silicon to implement the one or more of the user-selectable options (where the user can interface with the physical-layer tester and run an associated software graphic user interface (Paragraph 0035). Time-base generator 608 is programmed to place sampling instant 708 at a much earlier time than optimal sampling instant 704 (Paragraphs 0046-0047), indicating that test settings are not fixed).” 
Hafed et al. discloses “perform an automated connection to an oscilloscope to automatically capture digitized waveforms when low margins are detected as a result of the assessment of the electrical margin of the multi-lane high speed I/O link (Paragraph 0033).”
However, Hafed et al. does not disclose “implement fixed Tx Equalization (EQ) on the DUT to test how much of margin variation is due to Tx EQ training variation,” “use decision feedback equalization (DFE) in the receivers of the test device to test impact of receiver equalization on margin of the multi-lane high speed I/O link of the DUT,” or “automatically produce debug information when low margins are detected as a result of the assessment of the electrical margin of the multi-lane high speed I/O link,” or  “turn off DFE in the receivers of the test device to assess margin with and without DFE and an amount of non-linear discontinuities in each channel associated with the multi-lane high speed I/O link,” or “automatically capture Time-Domain Reflectometry readings (TDRs) of low margin channels detected as a result of the assessment of the electrical margin of the multi-lane high speed I/O link.”
Iyer et al. discloses “implement fixed Tx Equalization (EQ) on the DUT to test how much of margin variation is due to Tx EQ training variation (Paragraph 0150).”
Iyer et al. discloses “use decision feedback equalization (DFE) in the receivers of the test device to test impact of receiver equalization on margin of the multi-lane high speed I/O link of the DUT (sending feedback to the transmitter so that the transmitter can make adjustments; Paragraph 0110).”
Iyer et al. discloses “automatically produce debug information when low margins are detected as a result of the assessment of the electrical margin of the multi-lane high speed I/O link (debug step; Paragraph 0067).”
Iyer et al. discloses “turn off DFE in the receivers of the test device to assess margin with and without DFE and an amount of non-linear discontinuities in each channel associated with the multi-lane high speed I/O link (providing feedback regarding any errors or pattern irregularities (Paragraph 0141), which can be interpreted as feedback not being provided when said errors/irregularities are not present).”
Iyer et al. discloses “automatically capture Time-Domain Reflectometry readings (TDRs) of low margin channels detected as a result of the assessment of the electrical margin of the multi-lane high speed I/O link (timed reset state (Paragraph 0070), timeout (Paragraphs 0071 and 0074), and timed periods such as the BLS interval (Paragraph 0082) are examples of time-domain configurations).”
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151]. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated June 13, 2021; and June 25, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach link testing.
U.S. PATENT NUMBERS:2010/0153052 A1 – [Paragraph 0095]
2018/0091358 A1
6,449,742 B1
7,099,438 B2

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        June 15, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181